In a consolidated proceeding pursuant to Real Froperty Tax Law article 7 to review real property tax assessments for the tax years 1996/97 through 2002/03, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (O’Connell, J.), entered January 4, 2005, which, after a nonjury trial, in effect, denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the Supreme Court properly determined that the petitioner failed to demonstrate, by a preponderance of the evidence, that the subject property was overassessed during the tax years at issue (see Matter of FMC Corp. [Peroxygen Chems. Div.] v Unmack, 92 NY2d 179, 188 [1998]; Matter of 2375 Ocean Owners Corp. v Commissioner of Fin., 22 AD3d 674, 674-675 [2005]; cf. Matter of Greentree At Lynbrook Condominium No. 1 v Board of Assessors of Vil. of Lynbrook, 81 NY2d 1036, 1039 [1993]). Crane, J.P., Luciano, Rivera and Lunn, JJ., concur.